Case 1:20-cv-00637-JPH-MPB Document 1 Filed 02/26/20 Page 1 of 5 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

BRANDON SHURN,                )
                              )
      Plaintiff,              )
                              )
vs.                           )               Cause No: 1:20-cv-637
                              )
HURBERT BROWN and             )
BIG M TRANSPORTATION, INC., )
                              )
      Defendants.             )
______________________________)

                                   NOTICE OF REMOVAL

       Defendants, Hurbert Brown and Big M Transportation, Inc. (collectively, “Big M

Defendants”), by counsel, hereby provides notice of removal of this action pursuant to the

provisions of 28 U.S.C. § 1332 and § 1446, from the Superior Court of Marion County, Indiana,

to the United States District Court for the Southern District of Indiana, Indianapolis Division,

and respectfully state:

                                           Background

       1.      On January 28, 2020, Plaintiffs filed their Complaint for Damages in the Superior

Court of Marion, County, Indiana, under Cause No. 49D11-2001-CT-003924. (Plaintiff’s

Complaint)

       2.      Plaintiff’s Complaint for Damages alleges he was involved in a commercial motor

vehicle accident with Hurbert Brown and during same alleges to have sustained medical bills,

lost wages, and “experienced physical and mental pain and suffering, lost wages, property

damage, including but not limited to diminished value, and has lost the ability to perform usual

activities, resulting in a diminished quality of life.” (See Complaint for Damages, ¶¶ 9-11.)
Case 1:20-cv-00637-JPH-MPB Document 1 Filed 02/26/20 Page 2 of 5 PageID #: 2




       3.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 94(b)(1) and 1441(a),

because the United States District Court for the Southern District of Indiana, Indianapolis

Division, is the federal judicial district and division embracing the Superior Court of Marion

County, Indiana, where this action was originally filed.

       4.      By filing a Notice of Removal in this matter, Big M Defendants do not waive

their rights to object to service of process, the sufficiency of process, jurisdiction over the person,

or venue, and Big M Defendants specifically reserve the right to assert any defenses and/or

objections to which they may be entitled.

       5.      As discussed below, this Court has original jurisdiction under 28 U.S.C. § 1332

and this case is removable under 28 U.S.C. § 1446(b)(3).

                                         Removal is Timely

       6.      28 U.S.C. § 1446(b) provides the following time limitation on removal of civil

actions:

       The notice of removal of a civil action or proceeding shall be filed within 30 days
       after the receipt by the defendant, through service or otherwise, of a copy of the
       initial pleading setting forth the claim for relief upon which such action or
       proceeding is based, or within thirty days after the service of summons upon the
       defendant if such initial pleading has then been filed in court and is not required
       to be served on the defendant, whichever period is shorter.

       (emphasis added).

       7.      Big M Transportation, Inc. first received a copy of the Complaint for Damages on

or about January 31, 2020. Defendant Hurbert Brown has not yet been served.

       8.      Because Big M Defendants are filing this Notice on February 26, 2020, within

thirty (30) days after Big M Transportation, Inc. received a copy of the Complaint for Damages,

removal is timely.
Case 1:20-cv-00637-JPH-MPB Document 1 Filed 02/26/20 Page 3 of 5 PageID #: 3




                 Complete Diversity of Citizenship Exists Among the Parties

       9.      Plaintiff, Brandon Shurn, is a citizen of the State of Indiana.

       10.     Hurbert Brown is a citizen of the state of North Carolina.

       11.     Big M Transportation, Inc. is a Mississippi corporation with its principal place of

business in Mississippi. As such, it is a citizen of the state of Mississippi.

       12.     Thus, the controversy in said action is entirely between citizens of different states

of the United States, and Big M Defendants desire to remove said cause from the Superior Court

of Marion County, Indiana, to the United States District Court, Southern District of Indiana

pursuant to 28 U.S.C. 1332(a)(1) and 1441(a).

                         The Amount In Controversy Requirement is Satisfied

       13.     The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied.

Under 28 U.S.C. § 1332(a), the amount in controversy in a case where federal jurisdiction is

based on diversity of citizenship must exceed $75,000, exclusive of interest and costs. Where, as

here, the complaint does not specify the amount in controversy, the removing Defendant must

show a reasonable probability that the jurisdictional minimum has been met. Malinowski v.

Walgreen Co., NO. 2:08-CV-173 RM, 2008 WL 2704740, at *3 (N.D. Ind. July 3, 2008). “[A]

good-faith estimate of the stakes is acceptable if it is plausible and supported by a preponderance

of the evidence.” Id. (quoting Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006)).

       14.     In an email correspondence dated February 20, 2020, Plaintiff’s counsel

confirmed the amount in controversy in this case exceeds $75,000 (a true and accurate copy of

such correspondence is attached hereto as Exhibit A.)

       15.     Because both of the requirements for federal diversity jurisdiction are satisfied,

this case is removable by Big M Defendants.
Case 1:20-cv-00637-JPH-MPB Document 1 Filed 02/26/20 Page 4 of 5 PageID #: 4




                                         Removal is Appropriate

       16.      This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a) because there is complete diversity of citizenship among the parties, and the

amount in controversy exceeds $75,000, exclusive of interest and costs. Accordingly, removal is

appropriate pursuant to 28 U.S.C. §§ 1441 and 1446.

       17.     Big M Defendants have attached as Exhibit “B” to this Notice of Removal, to the

extent existing, copies of the state court docket sheet, all pleadings, motions, orders, and all other

filings, organized in chronological order by the state court filing, as required under 28 U.S.C. §§

1441, 1446.

       18.     Attached hereto as Exhibit “C” is a copy of Plaintiff’s Complaint for Damages.

       19.     This Notice of Removal is being served upon Plaintiff and contemporaneously

filed with the Clerk of Superior Court of Marion County, Indiana. Copies of the Notice of Filing

Notice of Removal, together with the Notice of Removal are being served upon Plaintiff

pursuant to 28 U.S.C. § 1446(b).

       20.     The filing fee of $400.00 has been paid to the Clerk of the United States District

Court at the time of filing the Notice of Removal.

       21.     A copy of Big M Defendants’ Notice to Plaintiffs and Clerk of the Superior Court

of Marion County of Defendants’ Application to Remove Cause to Federal Court is attached

hereto as Exhibit “D.”
Case 1:20-cv-00637-JPH-MPB Document 1 Filed 02/26/20 Page 5 of 5 PageID #: 5




                                             KIGHTLINGER & GRAY, LLP


                                     By:     /s/Erin A. Clancy___________________________
                                             Erin A. Clancy, I.D. No. 21962-49
                                             Jordan M. Slusher, I.D. No. 34204-49
                                             Attorney for Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of February, 2020, the foregoing was served on the
following via regular mail:

Bradford J. Smith
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
brads@kennunn.com
Attorney for Plaintiff

                                             /s/Erin A. Clancy
                                             Erin A. Clancy
KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
211 N. Pennsylvania Street
Indianapolis, IN 46204
(317) 638-4521
Eclancy@k-glaw.com




200088\5983491-1
